DETAILED ACTION
Election/Restrictions
	Applicant's election, with traverse, of claims 1-20 in the “Response to Restriction Requirement” filed on 02/14/2022 is acknowledged and entered by the Examiner. Applicant's cancellation of claims 21-25 and addition of claims 26-30 in “Claims” filed on 02/14/2022  with the same reply, have been entered by Examiner. 
Applicant’s arguments, in “Applicant Arguments/Remarks Made” with the reply “Response to Election / Restriction Filed” filed on 02/14/2022”, see “In the present case, the Restriction Requirement fails to identify features that are actually mutually exclusive. For instance, the features identified for Species III are actually recited verbatim for every claim. There is no claim for which the Species III feature is not recited, as MPEP § 806.04 (f) requires for a species restriction. In fact, independent claims 1 and 7 both recite every limitation of independent claim 14 verbatim. Therefore, there can be no mutual exclusivity with regard to either Species III or claim 14” and “Moreover, the feature identified for Species II is recited verbatim in independent claim 1 as well as independent claim 7. There is no feature in claim 7 that is not recited verbatim in claim 1 as well. Claim 1 recites every feature of claim 7 verbatim. There is technically no way for there to be mutual exclusivity between claims 1 and 7. There is no limitation of claim 7 that is not recited for claim 1 as required for mutual exclusivity” (remarks on page 1-4) have been fully considered. The examiner has found the Applicant’s arguments to be 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a combination or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 122, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §  804.01.
	This office action consider claims 1-20 and 26-30 pending for prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1.	Claim 30 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
Regarding claim 30, the claim(s)  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. While the claim recites the limitations “further including disposing a solder bump on the conductive layer directly over the contact pad”, neither original specification nor drawings support “further -25- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON3conductive layer 288 post singulation using a plating process suitable for soldering”, none of these paragraphs state “further including disposing a solder bump on the conductive layer directly over the contact pad”. Furthermore, the limitation that recites “further including disposing a solder bump on the conductive layer directly over the contact pad” (Claim 30) lacks support in the original specification and drawings. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 7, 14, 19, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Vervoort et al. (US 20090032871 A1; hereinafter Vervoort).
Regarding claim 7, Vervoort teaches a method of making a semiconductor device (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising: 
providing a semiconductor wafer (190; Fig. 3A; [0031]) including a contact pad (104a; Fig. 3D; [0034]) formed over a first surface (top surface) of the semiconductor wafer (190); 
forming a trench (202; Fig. 3D; [0033]) into the first surface (top surface) of the semiconductor wafer (190); 
disposing an insulating material (102; Fig. 3E; [0035]; a plasmapolymer material; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) over the first surface (top surface) of the semiconductor wafer (190) and into the trench (202), wherein the insulating material (102)  covers the contact pad (104a); 
grinding the insulating material (102; Fig. 3H; [0041]) over the first surface (top surface) of the semiconductor wafer (190) to expose the contact pad (104a).
Regarding claim 14, Vervoort teaches a method of making a semiconductor device (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising: 
providing a semiconductor wafer (190; Fig. 3A; [0031]) including a contact pad (104a; Fig. 3D; [0034]); 
forming a trench (202; Fig. 3D; [0033]) into the semiconductor wafer (190); 
disposing an insulating material (102; Fig. 3E; [0035]; a plasmapolymer material; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) over the semiconductor wafer (190) and into the trench (202); 
grinding the insulating material (102; Fig. 3H; [0041]) to expose the contact pad (104a).
Regarding claim 19, Vervoort teaches all of the features of claim 14.
Vervoort further including removing (Fig. 3F; [0038]) a portion of the semiconductor wafer (190) opposite the contact pad (104a) to expose the insulating material (102) in the trench (202); and dicing ( [0042])  the semiconductor wafer (190) through the insulating material (102) in the trench (202).  
Regarding claim 26, Vervoort teaches a method of making a semiconductor device (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising: 
providing a semiconductor wafer (190; Fig. 3A; [0031]) including a contact pad (104a; Fig. 3D; [0034]); 
forming a trench (202; Fig. 3D; [0033]) into the semiconductor wafer (190); 
disposing an insulating material (102; Fig. 3E; [0035]; a plasmapolymer material; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) over the semiconductor wafer (190) and into the trench (202) with the contact pad (104a; Fig. 3H)  exposed from the insulating material (102; Fig. 3H; [0041]). 
Regarding claim 27, Vervoort teaches all of the features of claim 26.
Vervoort further teaches wherein the surface of the insulating material (102; Fig. 3H; [0041])  includes a planar section extending from the contact pad (104a) to over the trench after the grinding step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

3.	Claims 1, 6, and 20 are rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Xue (US 20130037917 A1; hereinafter Xue). 
Regarding claim 1, Vervoort teaches a method of making a semiconductor device (see the entire document, specifically Fig. 1+; [0021+], and as cited below), comprising: 
providing a semiconductor wafer (190; Fig. 3A; [0031]) including a contact pad (104a; Fig. 3D; [0034]) formed over a first surface (top surface) of the semiconductor wafer (190); 
forming a trench (202; Fig. 3D; [0033]) into the first surface (top surface) of the semiconductor wafer (190); 
disposing an insulating material (102; Fig. 3E; [0035]; a plasmapolymer material; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) over the first surface (top surface) of the semiconductor wafer (190) and into the trench (202), wherein the insulating material (102)  covers the contact pad (104a); 
grinding the insulating material (102; Fig. 3H; [0041]) over the first surface (top surface) of the semiconductor wafer (190) to expose the contact pad (104a); 
backgrinding (Vervoort Fig. 3F; [0038]) a second surface (bottom surface) of the semiconductor wafer (190) opposite the first surface (top surface)  to expose the insulating material (102) in the trench (202);
(see below for “forming an insulating layer over”) the second surface (bottom surface) of the semiconductor wafer (190) after backgrinding ([0038]).
As noted above, Vervoort does not expressly disclose “forming an insulating layer over (the second surface of the semiconductor wafer after backgrinding)”.
However, in the analogous art, Xue teaches a semiconductor package and a 
preparation method thereof ([0005]), wherein (Figs. 2A-2G; [0028+]) bonding pads (110a, 110b; Fig. 2A; [0028]) are formed on a top surface of a wafer (100), wafer (100; Fig. 2C; [0029]) is thinned, a plurality of back side cutting grooves (160; Fig. 2E; [0030]) are formed at the back surface of the thinned wafer (100) with the bottom of the grooves (160) ending inside the thinned wafer (100), where the back side cutting groove (160) is required to be aligned and overlapped with the front side cutting groove and extending to a depth exposing the front package layer (140). Then, package material (161; Fig. 2F; [0031]; see also [0018]) is filled into the back side cutting groove (160) and covers the bottom and side surfaces of the thinned wafer (100), where the package layer material is described as being an epoxy resin.
Xue’s package material on the bottom surface of the wafer into Vervoort’s method, and thereby, modified Vervoort’s (by Xue) method will have forming an insulating layer (Xue 161; Fig. 2F; [0031]; see also [0018]; an epoxy resin; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) over the second surface (bottom surface) of the semiconductor wafer (Vervoort 190 in view of Xue Fig. 2F) after backgrinding (Vervoort [0038] in view of Xue Fig. 2A-2F).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a package material formed on the bottom and side surfaces of the thinned wafer (Xue [0031]), where the package material surrounds and protects the semiconductor chips.
Modified Vervoort (by Xue) further teaches
dicing (Vervoort [0042]) the semiconductor wafer (Vervoort 190) through the trench (Vervoort 202).  
Regarding claim 6, modified Vervoort (by Xue) teaches all of the features of claim 1.
Modified Vervoort (by Xue) further teaches further including laminating the insulating layer Xue 161; Fig. 2F; [0031]; see also [0018]; an epoxy resin; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material; where laminating is construed to mean manufacture something by bonding layers of material together) over the second surface of the semiconductor wafer (Vervoort 190 in view of Xue Fig. 2F).  
Regarding claim 20, Vervoort teaches all of the features of claim 19.
Vervoort further including (see below for “forming an insulating layer over”) the semiconductor wafer (190) opposite the contact pad (104a) after removing the portion of the semiconductor wafer (190; [0038]) and before dicing ( [0042]) the semiconductor wafer (190).
As noted above, Vervoort does not expressly disclose “forming an insulating layer over (the semiconductor wafer opposite the contact pad after removing the portion of the semiconductor wafer and before dicing the semiconductor wafer)”.
However, in the analogous art, Xue teaches a semiconductor package and a 
preparation method thereof ([0005]), wherein (Figs. 2A-2G; [0028+]) bonding pads (110a, 110b; Fig. 2A; [0028]) are formed on a top surface of a wafer (100), wafer (100; Fig. 2C; [0029]) is thinned, a plurality of back side cutting grooves (160; Fig. 2E; [0030]) are formed at the back surface of the thinned wafer (100) with the bottom of the grooves (160) ending inside the thinned wafer (100), where the back side cutting groove (160) is required to be aligned and overlapped with the front side cutting groove and extending to a depth exposing the front package layer (140). Then, package material (161; Fig. 2F; [0031]; see also [0018]) is filled into the back side cutting groove (160) and covers the bottom and side surfaces of the thinned wafer (100), where the package layer material is described as being an epoxy resin.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Xue’s package material on Vervoort’s method, and thereby, modified Vervoort’s (by Xue) method will have forming an insulating layer (Xue 161; Fig. 2F; [0031]; see also [0018]; an epoxy resin; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) over the semiconductor wafer (Vervoort 190 in view of Xue Fig. 2F)opposite the contact pad (Vervoort 104a) after removing the portion of the semiconductor wafer (Vervoort [0038] in view of Xue Fig. 2A-2F)and before dicing (Vervoort [0042]) the semiconductor wafer (Vervoort 190)
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a package material formed on the bottom and side surfaces of the thinned wafer (Xue [0031]), where the package material surrounds and protects the semiconductor chips.
4.	Claims 2-3 are rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Xue (US 20130037917 A1; hereinafter Xue), further in view of Eichelberger et al. (US 6396148 B1; hereinafter Eichelberger). 
Regarding claim 2, modified Vervoort (by Xue) teaches all of the features of claim 1.
Modified Vervoort (by Xue) further including (see below for “forming a nickel plating over”) the contact pad (Vervoort 104a; Fig. 3D; [0034]) prior to disposing the insulating material (Vervoort 102; Fig. 3E; [0035]).
Vervoort (by Xue) does not expressly disclose “forming a nickel plating over (the contact pad prior to disposing the insulating material)”.
However, in the analogous art, Eichelberger teaches fabricating chips first single or multichip packaging structures, and more particularly, to electroless metallization processes (C1 L21-24), wherein (Fig. 1+; C4 L9+) an electroless nickel plating solution is used (C5 L54 through C6 L10) to form the electroless nickel barrier 120 plated on aluminum bond pads 107 of integrated circuit chips 102 (Fig. 3C; C6 L25-26), and a polymer dielectric 106 is formed over the electroless nickel barrier 120 plated on aluminum bond pads 107 (Fig. 3D; C6 L30-56).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Eichelberger’s nickel plating layer into modified Vervoort’s method, and thereby, modified Vervoort’s (by Xue and Eichelberger) method will have providing forming a nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26) over the contact pad (Vervoort 104a; Fig. 3D; [0034]) prior to disposing the insulating material (Vervoort 102; Fig. 3E; [0035]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a contact pad or bond pad can be plated with electroless nickel, which increases the area of electroless nickel coverage and therefore improves the reliability of the connection (Eichelberger C4 L51-56). 
Regarding claim 3, modified Vervoort (by Xue and Eichelberger) teaches all of the features of claim 2.
Modified Vervoort (by Xue and Eichelberger) wherein grinding the insulating material (Vervoort 102; Fig. 3H; [0041]) exposes the nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26).
5.	Claims 4 and 5 rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Xue (US 20130037917 A1; hereinafter Xue), further in view of Do et al. (US 20100096731 A1; hereinafter Do). 
Regarding claim 4, modified Vervoort (by Xue) teaches all of the features of claim 1.
Modified Vervoort (by Xue) further including (see below for “forming a conductive layer over”) the contact pad (Vervoort 104a; Fig. 3H; [0034]) after depositing the insulating material (Vervoort 102).
As noted above, modified Vervoort (by Xue) does not expressly disclose “forming a conductive layer over (the contact pad after depositing the insulating material)”.
However, in the analogous art, Do teaches a semiconductor device ([Abstract]), wherein (Fig. 3f; [0030+]) a semiconductor wafer (90; Fig. 3f; [0033]) with an organic insulating material (118; Fig. 3e; [0038]) is deposited in gap (116), and then an electrically conductive material (122; Fig. 3f; [0039]) patterned and deposited via a screen printing process on contact pads (100, 104), where the electrically conductive material (122; Fig. 3f; [0039]) is patterned and deposited over the unmasked areas of 92) and (94) and on the contact pads (100, 104) with a masking layer (120) between portions of conductive material (122) and the contact pads (100, 104).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Do’s electrically conductive material into modified Vervoort’s method, and thereby, modified Vervoort’s (by Xue and Do) method will have forming a conductive layer (Vervoort in view of Do 122; Fig. 3f; [0039]) over the contact pad (Vervoort 104a; Fig. 3H; [0034] in view of Do 104; Fig. 3f) after depositing the insulating material (Vervoort 102; Fig. 3H; [0041, 0035] in view of Do Fig. 3e; [0038]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides an electrically conductive material electrically whose portions connect to contact pads to form signal traces or redistribution layers (RDL) (Do [0039]).
Regarding claim 5, modified Vervoort (by Xue) teaches all of the features of claim 1.
Modified Vervoort (by Xue) wherein the contact pad (Vervoort 104a; Fig. 3H; [0034]) (see below for “comprises copper”). 
As noted above, modified Vervoort (by Xue) does not expressly disclose “(the contact pad) comprises copper”.
However, in the analogous art, Do teaches a semiconductor device ([Abstract]), wherein (Fig. 2a; [0028+]) contact pads comprise of copper ([0028]).
Do’s electrically conductive material into modified Vervoort’s method, and thereby, modified Vervoort’s (by Xue and Do) method will have the contact pad (Vervoort 104a; Fig. 3H; [0034]) comprises copper (in view of Do [0028]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a contact pad comprising of copper (Do [0028]), where copper is a reliable metal material in semiconductor devices.
6.	Claims 8-9, 15-17, and 28 are rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Eichelberger et al. (US 6396148 B1; hereinafter Eichelberger). 
Regarding claim 8, Vervoort teaches all of the features of claim 7.
Vervoort further including (see below for “forming a nickel plating over”) the contact pad (104a; Fig. 3D; [0034]) prior to disposing the insulating material (102; Fig. 3E; [0035]).
As noted above, Vervoort does not expressly disclose “forming a nickel plating over (the contact pad prior to disposing the insulating material)”.
However, in the analogous art, Eichelberger teaches fabricating chips first single or multichip packaging structures, and more particularly, to electroless metallization processes (C1 L21-24), wherein (Fig. 1+; C4 L9+) an electroless nickel plating solution is used (C5 L54 through C6 L10) to form the electroless nickel barrier 120 plated on 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Eichelberger’s nickel plating layer into Vervoort’s method, and thereby, modified Vervoort’s (by Eichelberger) method will have providing forming a nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26) over the contact pad (Vervoort 104a; Fig. 3D; [0034]) prior to disposing the insulating material (Vervoort 102; Fig. 3E; [0035]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a contact pad or bond pad can be plated with electroless nickel, which increases the area of electroless nickel coverage and therefore improves the reliability of the connection (Eichelberger C4 L51-56). 
Regarding claim 9, modified Vervoort (by Eichelberger) teaches all of the features of claim 8.
Modified Vervoort (by Eichelberger) wherein grinding the insulating material (Vervoort 102; Fig. 3H; [0041]) exposes the nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26).
Regarding claim 15, Vervoort teaches all of the features of claim 14.
Vervoort further teaches wherein the contact pad (104a; Fig. 3D; [0034]) includes a flat upper surface and (see below for “a nickel plating formed over”) the flat 104a; Fig. 3D; [0034]) prior to disposing the insulating material (102; Fig. 3E; [0035]).over the semiconductor wafer (190).
As noted above, Vervoort does not expressly disclose “(wherein the contact pad includes a flat upper surface and) a nickel plating formed over (the flat upper surface prior to disposing the insulating material over the semiconductor wafer)”.
However, in the analogous art, Eichelberger teaches fabricating chips first single or multichip packaging structures, and more particularly, to electroless metallization processes (C1 L21-24), wherein (Fig. 1+; C4 L9+) an electroless nickel plating solution is used (C5 L54 through C6 L10) to form the electroless nickel barrier 120 plated on aluminum bond pads 107 of integrated circuit chips 102 (Fig. 3C; C6 L25-26), and a polymer dielectric 106 is formed over the electroless nickel barrier 120 plated on aluminum bond pads 107 (Fig. 3D; C6 L30-56).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Eichelberger’s nickel plating layer into Vervoort’s method, and thereby, modified Vervoort’s (by Eichelberger) method will have providing wherein the contact pad (Vervoort 104a; Fig. 3D; [0034]) includes a flat upper surface and a nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26) formed over the flat upper surface (Vervoort 104a; Fig. 3D; [0034]) prior to disposing the insulating material (Vervoort 102; Fig. 3E; [0035]) over the semiconductor wafer (Vervoort 190).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a contact pad or bond pad can be plated with electroless nickel, which increases the area of electroless nickel Eichelberger C4 L51-56). 
Regarding claim 16, modified Vervoort (by Eichelberger) teaches all of the features of claim 15.
Modified Vervoort (by Eichelberger) further teaches wherein the nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26) of the contact pad (Vervoort 104a)  is exposed from the insulating material (Vervoort 102; Fig. 3H; [0041]) by the grinding step.
Regarding claim 17, modified Vervoort (by Eichelberger) teaches all of the features of claim 15.
Modified Vervoort (by Eichelberger) further teaches wherein the insulating material (Vervoort 102; Fig. 3H; [0041])  includes a planar section extending from the contact pad (Vervoort 104a) to over the trench after the grinding step.
Regarding claim 28, Vervoort teaches all of the features of claim 26.
Vervoort further teaches wherein the contact pad (104a; Fig. 3D; [0034]) (see below for “includes a nickel plating”).
As noted above, Vervoort does not expressly disclose “(the contact pad) includes a nickel plating”.
However, in the analogous art, Eichelberger teaches fabricating chips first single or multichip packaging structures, and more particularly, to electroless metallization processes (C1 L21-24), wherein (Fig. 1+; C4 L9+) an electroless nickel plating solution is used (C5 L54 through C6 L10) to form the electroless nickel barrier 120 plated on aluminum bond pads 107 of integrated circuit chips 102 (Fig. 3C; C6 L25-26), and a 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Eichelberger’s nickel plating layer into Vervoort’s method, and thereby, modified Vervoort’s (by Eichelberger) method will have providing wherein the contact pad (Vervoort 104a; Fig. 3D; [0034]) includes a nickel plating (Vervoort in view of nickel plating of Eichelberger Fig. 3C-3D; C6 L1-10, C6 L25-26).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a contact pad or bond pad can be plated with electroless nickel, which increases the area of electroless nickel coverage and therefore improves the reliability of the connection (Eichelberger C4 L51-56). 
7.	Claims 10, 11, 18, and 29 are rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Do et al. (US 20100096731 A1; hereinafter Do). 
Regarding claim 10, Vervoort teaches all of the features of claim 7.
Vervoort further including (see below for “forming a conductive layer over”) the contact pad (104a; Fig. 3H; [0034]) after depositing the insulating material (102).
As noted above, Vervoort does not expressly disclose “forming a conductive layer over (the contact pad after depositing the insulating material)”.
However, in the analogous art, Do teaches a semiconductor device ([Abstract]), wherein (Fig. 3f; [0030+]) a semiconductor wafer (90; Fig. 3f; [0033]) with an organic 118; Fig. 3e; [0038]) is deposited in gap (116), and then an electrically conductive material (122; Fig. 3f; [0039]) patterned and deposited via a screen printing process on contact pads (100, 104), where the electrically conductive material (122; Fig. 3f; [0039]) is patterned and deposited over the unmasked areas of semiconductor dies (92) and (94) and on the contact pads (100, 104) with a masking layer (120) between portions of conductive material (122) and the contact pads (100, 104).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Do’s electrically conductive material into modified Vervoort’s method, and thereby, modified Vervoort’s (by Do) method will have forming a conductive layer (Vervoort in view of Do 122; Fig. 3f; [0039]) over the contact pad (Vervoort 104a; Fig. 3H; [0034] in view of Do 104; Fig. 3f) after depositing the insulating material (Vervoort 102; Fig. 3H; [0041, 0035] in view of Do Fig. 3e; [0038]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides an electrically conductive material electrically whose portions connect to contact pads to form signal traces or redistribution layers (RDL) (Do [0039]).
Regarding claim 11, Vervoort teaches all of the features of claim 7.
Vervoort wherein the contact pad (Vervoort 104a; Fig. 3H; [0034]) (see below for “comprises copper”). 
As noted above, Vervoort does not expressly disclose “(the contact pad) comprises copper”.
Do teaches a semiconductor device ([Abstract]), wherein (Fig. 2a; [0028+]) contact pads comprise of copper ([0028]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Do’s electrically conductive material into modified Vervoort’s method, and thereby, modified Vervoort’s (by Do) method will have the contact pad (Vervoort 104a; Fig. 3H; [0034]) comprises copper (in view of Do [0028]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a contact pad comprising of copper (Do [0028]), where copper is a reliable metal material in semiconductor devices.
Regarding claim 18, Vervoort teaches all of the features of claim 14.
Vervoort further including (see below for “forming a conductive layer over”) the contact pad (104a; Fig. 3H; [0034]) after the grinding step (Fig. 3H; [0041]).
As noted above, Vervoort does not expressly disclose “forming a conductive layer over (the contact pad after the grinding step)”.
However, in the analogous art, Do teaches a semiconductor device ([Abstract]), wherein (Fig. 3f; [0030+]) a semiconductor wafer (90; Fig. 3f; [0033]) with an organic insulating material (118; Fig. 3e; [0038]) is deposited in gap (116), and then an electrically conductive material (122; Fig. 3f; [0039]) patterned and deposited via a screen printing process on contact pads (100, 104), where the electrically conductive material (122; Fig. 3f; [0039]) is patterned and deposited over the unmasked areas of semiconductor dies (92) and (94) and on the contact pads (100, 104) with a masking 120) between portions of conductive material (122) and the contact pads (100, 104).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Do’s electrically conductive material into modified Vervoort’s method, and thereby, modified Vervoort’s (by Do) method will have forming a conductive layer (Vervoort in view of Do 122; Fig. 3f; [0039]) over the contact pad (Vervoort 104a; Fig. 3H; [0034]) after the grinding step (Vervoort Fig. 3H; [0041]).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides an electrically conductive material electrically whose portions connect to contact pads to form signal traces or redistribution layers (RDL) (Do [0039]).
Regarding claim 29, Vervoort teaches all of the features of claim 26.
Vervoort further including (see below for “forming a conductive layer over”) the contact pad (104a; Fig. 3H; [0034]).
As noted above, Vervoort does not expressly disclose “forming a conductive layer over (the contact pad)”.
However, in the analogous art, Do teaches a semiconductor device ([Abstract]), wherein (Fig. 3f; [0030+]) a semiconductor wafer (90; Fig. 3f; [0033]) with an organic insulating material (118; Fig. 3e; [0038]) is deposited in gap (116), and then an electrically conductive material (122; Fig. 3f; [0039]) patterned and deposited via a screen printing process on contact pads (100, 104), where the electrically conductive material (122; Fig. 3f; [0039]) is patterned and deposited over the unmasked areas of 92) and (94) and on the contact pads (100, 104) with a masking layer (120) between portions of conductive material (122) and the contact pads (100, 104).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Do’s electrically conductive material into modified Vervoort’s method, and thereby, modified Vervoort’s (by Do) method will have forming a conductive layer (Vervoort in view of Do 122; Fig. 3f; [0039]) over the contact pad (Vervoort 104a; Fig. 3H; [0034] in view of Do 104; Fig. 3f).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides an electrically conductive material electrically whose portions connect to contact pads to form signal traces or redistribution layers (RDL) (Do [0039]).
8.	Claims 12-13 are rejected under 35 U.S.C.103 as being unpatentable over Vervoort et al. (US 20090032871 A1; hereinafter Vervoort), in view of Xue (US 20130037917 A1; hereinafter Xue). 
Regarding claim 12, Vervoort teaches all of the features of claim 7.
Vervoort further including 
backgrinding (Vervoort Fig. 3F; [0038]) a second surface (bottom surface) of the semiconductor wafer (190) opposite the first surface (top surface)  to expose the insulating material (102) in the trench (202);
(see below for “laminating an insulating layer over”) the second surface (bottom surface) of the semiconductor wafer (190) after backgrinding ([0038]).
Vervoort does not expressly disclose “laminating an insulating layer over (the second surface of the semiconductor wafer after backgrinding)”.
However, in the analogous art, Xue teaches a semiconductor package and a 
preparation method thereof ([0005]), wherein (Figs. 2A-2G; [0028+]) bonding pads (110a, 110b; Fig. 2A; [0028]) are formed on a top surface of a wafer (100), wafer (100; Fig. 2C; [0029]) is thinned, a plurality of back side cutting grooves (160; Fig. 2E; [0030]) are formed at the back surface of the thinned wafer (100) with the bottom of the grooves (160) ending inside the thinned wafer (100), where the back side cutting groove (160) is required to be aligned and overlapped with the front side cutting groove and extending to a depth exposing the front package layer (140). Then, package material (161; Fig. 2F; [0031]; see also [0018]) is filled into the back side cutting groove (160) and covers the bottom and side surfaces of the thinned wafer (100), where the package layer material is described as being an epoxy resin, where package material (161; Fig. 2F; [0031]; see also [0018]) contacts package material (116; Fig. 2F).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Xue’s package material on the bottom surface of the wafer into Vervoort’s method, and thereby, modified Vervoort’s (by Xue) method will have laminating an insulating layer (Xue 161; Fig. 2F; [0031]; see also [0018]; an epoxy resin; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material; where laminating is construed to mean manufacture something by bonding layers of material together) over the second surface (bottom surface) of the Vervoort 190 in view of Xue Fig. 2F) after backgrinding (Vervoort [0038] in view of Xue Fig. 2A-2F).
The ordinary artisan would have been motivated to modify Vervoort in the manner set forth above, at least, because this inclusion provides a package material formed on the bottom and side surfaces of the thinned wafer (Xue [0031]), where the package material surrounds and protects the semiconductor chips.
Regarding claim 13, modified Vervoort (by Xue) teaches all of the features of claim 12.
Modified Vervoort (by Xue) wherein the insulating layer (Xue 161; Fig. 2F; [0031]; see also [0018]; an epoxy resin; see [0025] of the “Specification” of the instant disclosure where it states that an insulating-10- Satyamoorthi Chinnusamy et al.Attorney Docket No. 2153.0024 CON2material includes an epoxy or polymer material) contacts the insulating material (Vervoort 102; Fig. 3H; [0041] in view of Xue; Fig. 2F)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898